Name: 82/961/EEC: Commission Decision of 23 December 1982 amending the list of establishments in the Hungarian People' s Republic approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D096182/961/EEC: Commission Decision of 23 December 1982 amending the list of establishments in the Hungarian People' s Republic approved for the purpose of importing fresh meat into the Community Official Journal L 386 , 31/12/1982 P. 0051 - 0053++++COMMISSION DECISION OF 23 DECEMBER 1982 AMENDING THE LIST OF ESTABLISHMENTS IN THE HUNGARIAN PEOPLE'S REPUBLIC APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 82/961/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN HUNGARY , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF MEAT INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY THE COUNCIL DECISION 82/733/EEC ( 2 ) ; WHEREAS FURTHER ON-THE-SPOT INSPECTIONS HAVE SHOWN THAT THE HYGIENE STANDARDS OF OTHER ESTABLISHMENTS PROPOSED BY HUNGARY MAY BE CONSIDERED TO BE SATISFACTORY ; WHEREAS THESE ESTABLISHMENTS MAY THEREFORE BE ENTERED ON THE SAID LIST ; WHEREAS IT IS THEREFORE NECESSARY TO SUPPLEMENT THE LIST OF ESTABLISHMENTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 82/733/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 311 , 8 . 11 . 1982 , P . 10 . ANNEX LIST OF ESTABLISHMENTS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 5*GYULAI HUSKOMBINAT*GYULA* 6*PAPAI HUSKOMBINAT*PAPA* 11*MISKOLCI HUSKOMBINAT*MISKOLC* 18*VAS MEGYEI ALLATFORGALMI ES HUSIPARI VALLALAT SZOMBATHELYI GYARA*SZOMBATHELY* 64*SZEKSZARDI HUSKOMBINAT*SZEKSZARD* B . SLAUGHTERHOUSES 35*ZALA MEGYEI ALLATFORGALMI ES HUSIPARI VALLALAT , ZALAERGERSZEGI GYARA*ZALAERGERSZEG* II . SHEEPMEAT SLAUGHTERHOUSES 49*HORTOBAGYI JUHVAGOHID*HORTOBAGY* III . PIGMEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 5*GYULAI HUSKOMBINAT*GYULA* 6*PAPAI HUSKOMBINAT*PAPA* 7*SZEGEDI SZALAMIGYAR ES HUSKOMBINAT*SZEGED* 10*GYOER-SOPRON MEGYEI ALLATFORGALMI ES HUSIPARI VALLALAT KAPUVARI GYARA*KAPUVAR* 61*BACSKAI HUSIPARI KOEZOS VALLALAT*BAJA* 62*KAPOSVARI HUSKOMBINAT*KAPOSVAR* 64*SZEKSZARDI HUSKOMBINAT*SZEKSZARD* B . SLAUGHTERHOUSES 18*VAS MEGYEI ALLATFORGALMI ES HUSIPARI VALLALAT SZOMBATHELYI GYARA*SZOMBATHELY* 46*BUDAPESTI HUSIPARI VALLALAT V . SZ . GYARA , KISPESTI VAGOHID*BUDAPEST* C . CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 56*BUDAPESTI HUSIPARI VALLALAT V . SZ . GYARA , SONKA-KONZERVUEZEM*BUDAPEST* IV . COLD STORES 13*MAGYAR HUETOIPARI VALLALAT SZEKESFEHERVARI GYARA*SZEKESFEHERVAR* 26*MAGYAR HUETOIPARI VALLALAT MISKOLCI GYARA*MISKOLC* 55*MAGYAR HUETOIPARI VALLALAT DUNAKESZI GYARA*DUNAKESZI* 63*MAGYAR HUETOIPARI VALLALAT ZALAERGERSZEGI GYARA*ZALAERGERSZEG